Title: To Benjamin Franklin from Thomas Hutchinson, 26 March 1766
From: 
To: 


Dear Sir,
Boston 26 March 1766
My son being bound to London I give him a letter to you that he may have a better Pretence for waiting on you and Paying his own as well as my respects to you.
I expected to have gone my self some of my friends advising to it; others thought it best for me to remain here and that I should not recommend my self to the ministry by leaving the Province at this time although I had leave for it. I hope my son will be of some service to me in my sollicitations for relief under my great sufferings which was my Principal inducement to consent to his voyage just at this time. I have cautioned him much against the snares and temptations of London. I hope he will be upon his guard. I am sure your advice will have great weight with him in every affair. I am with great esteem Sir Your faithful humble Servant
Tho Hutchinson
Doctor Franklin
 
Addressed: To Benjamin Franklin Esqr / London
Endorsed: Lieut. Govr. Hutchinson March 26. 1766
